 Case 7:21-mj-00083-RSB Document 5-2 Filed 07/02/21 Page 1 of 3 Pageid#: 98
                                                                   7:21mj83




                                        ATTACHMENT B
                                      ITEMS TO BE SEIZED

        The items to be seized are fruits, evidence, or instrumentalities of and relating to
violations of 18 U.S.C. § 922(n), including:

       1.        Firearms, firearms paraphernalia, components, accessories, and ammunition;

        2.       Records and information that constitute evidence of identity, including but not
limited to:

              a. Indicia of occupancy and ownership, including bank statements, utilities bills,
                 vehicle registration and vehicle insurance documents.

              b. Records and information—including but not limited to documents,
                 communications, emails, online postings, photographs, videos, calendars,
                 itineraries, receipts, internet search histories, and financial statements—relating
                 to:

                      i. Purchase, sale, and/or shipment of firearms, ammunition, and firearms
                         paraphernalia

                     ii. Communications and records concerning the sale, shipment, or receipt of
                         firearms and firearm components to individuals prohibited from
                         possessing firearms

                    iii. Robertson’s knowledge of his criminal charges/prohibited status or his
                         state of mind as it relates to the crime under investigation—excepting any
                         communications protected as a matter of law and privilege—to include the
                         potential punishments, the use of the term “felon” or “felony,” internet
                         search histories regarding his case, his charges, or others charged with the
                         same felony offense, and any collateral consequences related to a felony
                         conviction such as a loss of voting rights or inability to possess firearms.

        3.     Records and information that constitute evidence concerning persons who either
(i) collaborated, conspired, or assisted (knowingly or unknowingly) the commission of the
criminal activity under investigation; or (ii) communicated with Thomas Robertson about
matters relating to the criminal activity under investigation, including records that help reveal
their whereabouts.

        4.     Computers and/or electronic storage media including all types of electronic,
magnetic, optical, electrochemical, or other high speed data processing devices performing
logical, arithmetic, or storage functions, including desktop computers, laptops, mobile phones,
                                                  28
 Case 7:21-mj-00083-RSB Document 5-2 Filed 07/02/21 Page 2 of 3 Pageid#: 99




tablets, servers, and network hardware, such as wireless routers. A “storage medium” for
purpose of the requested warrant is any physical object upon which computer data can be
recorded. Examples include, but are not limited to, external hard drives, CDs, DVDs and flash
drives.

       5.       For any digital device which is capable of containing and reasonably could
contain fruits, evidence, information, contraband, or instrumentalities as described in the search
warrant affidavit and above, hereinafter the “Device(s)”:

           a. evidence of who used, owned, or controlled the Device(s) at the time the things
              described in this warrant were created, edited, or deleted, such as logs, registry
              entries, configuration files, saved usernames and passwords, documents, browsing
              history, user profiles, email, email contacts, chat, instant messaging logs,
              photographs, and correspondence;

           b. evidence of software, or the lack thereof, that would allow others to control the
              Device(s), such as viruses, Trojan horses, and other forms of malicious software,
              as well as evidence of the presence or absence of security software designed to
              detect malicious software;

           c. evidence of the attachment to the Device(s) of other storage devices or similar
              containers for electronic evidence;

           d. evidence of counter-forensic programs (and associated data) that are designed to
              eliminate data from the Device(s);

           e. evidence of the times the Device(s) was used;

           f. passwords, encryption keys, and other access devices that may be necessary to
              access the Device(s);

           g. documentation and manuals that may be necessary to access the Device(s) or to
              conduct a forensic examination of the Device(s);

           h. records of or information about Internet Protocol addresses used by the Device(s);

           i. records of or information about the Device(s)’s Internet activity, including
              firewall logs, caches, browser history and cookies, “bookmarked” or “favorite”
              web pages, search terms that the user entered into any Internet search engine, and
              records of user-typed web addresses.

        During the execution of the search of the Subject Premises, Person, or Vehicle, as
described in Attachment A, law enforcement personnel are authorized to (1) press or swipe the
fingers (including thumbs) of any individual, who is found at the subject premises and
                                                29
Case 7:21-mj-00083-RSB Document 5-2 Filed 07/02/21 Page 3 of 3 Pageid#: 100




reasonably believed by law enforcement to be a user of a device found at the premises, to the
fingerprint scanner of the device; (2) hold a device found at the premises in front of the face
those same individuals and activate the facial recognition feature, for the purpose of attempting
to unlock the device in order to search the contents as authorized by this warrant.
        As used above, the terms “records” and “information” includes all forms of creation or
storage, including any form of computer or electronic storage (such as hard disks or other media
that can store data); any handmade form (such as writing); any mechanical form (such as printing
or typing); and any photographic form (such as microfilm, microfiche, prints, slides, negatives,
videotapes, motion pictures, or photocopies).

        The term “digital devices” includes any electronic system or device capable of storing or
processing data in digital form, including central processing units; desktop computers, laptop
computers, notebooks, and tablet computers; personal digital assistants; wireless communication
devices, such as telephone paging devices, beepers, mobile telephones, and smart phones; digital
cameras; peripheral input/output devices, such as keyboards, printers, scanners, plotters,
monitors, and drives intended for removable media; related communications devices, such as
modems, routers, cables, and connections; storage media, such as hard disk drives, floppy disks,
USB flash drives, memory cards, optical disks, and magnetic tapes used to store digital data
(excluding analog tapes such as VHS); security devices; and any other type of electronic,
magnetic, optical, electrochemical, or other high speed data processing devices performing
logical, arithmetic, or storage functions.

       This warrant authorizes a review of electronic storage media and electronically stored
information seized or copied pursuant to this warrant in order to locate evidence, fruits, and
instrumentalities described in this warrant. The review of this electronic data may be conducted
by any government personnel assisting in the investigation, who may include, in addition to law
enforcement officers and agents, attorneys for the government, attorney support staff, and
technical experts. Pursuant to this warrant, the FBI may deliver a complete copy of the seized or
copied electronic data to the custody and control of attorneys for the government and their
support staff for their independent review.




 /DZHQIRUFHPHQWVKDOOVHOHFWWKHILQJHU




                                                30
